Exhibit 10.2.2

CVR REFINING, LP
LONG-TERM INCENTIVE PLAN
EMPLOYEE PHANTOM UNIT AGREEMENT


THIS AGREEMENT (this “Agreement”), made as of the 26th day of December, 2014
(the “Grant Date”), between CVR Refining, LP, a Delaware limited partnership
(the “Partnership”), and the individual grantee designated on the signature page
hereof (the “Grantee”).


WHEREAS, the board of directors of CVR Refining GP, LLC, a Delaware limited
liability company (the “General Partner”), has adopted the CVR Refining, LP
Long-Term Incentive Plan (the “Plan”) in order to provide an additional
incentive to certain of the Partnership’s and its Subsidiaries’ and Parents’
employees, officers, consultants and directors; and


WHEREAS, the Committee responsible for administration of the Plan has authorized
the grant of Phantom Units to the Grantee as provided herein.


NOW, THEREFORE, the parties hereto agree as follows:


1.Grant of Phantom Units.


(a)    The Partnership hereby grants to the Grantee, and the Grantee hereby
accepts from the Partnership on the terms and conditions set forth in this
Agreement, an award of ______ Phantom Units. Subject to the terms of this
Agreement, each Phantom Unit represents the right of the Grantee to receive, if
such Phantom Unit becomes vested, a cash payment equal to the average closing
price of the Units for the 10 business days preceding he applicable date of
vesting pursuant to Section 2 or Section 3(a) or (b). The reference to the Units
of the Partnership is used herein solely to calculate the cash payout, if any,
to be awarded to the Grantee in accordance with this Agreement, and does not
create any separate rights with respect to the Units of the Partnership or
otherwise.


(b)    This Agreement shall be construed in accordance with and consistent with,
and subject to, the provisions of the Plan (the provisions of which are
incorporated herein by reference). Except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.


2.    Vesting Date.


The Phantom Units are unvested on and after the Grant Date and shall vest, with
respect to thirty-three and one-third percent (33 – 1/3%) of the total number of
Phantom Units granted hereunder, on December 26, 2015, December 26, 2016 and
December 26, 2017 (each such date, a “Vesting Date”), provided the Grantee
continues to serve as an employee of the Partnership or its Subsidiaries or
Parents through the applicable Vesting Date.






--------------------------------------------------------------------------------



3.     Termination of Employment.


(a)     In the event of (i) the Grantee’s termination of employment with the
Partnership or one of its Subsidiaries or Parents prior to any Vesting Date by
reason of his or her death or Disability, or (ii) the Partnership exercises its
right to cancel any Phantom Units under Section 7(e)(iv) of the Plan while
Grantee is employed by the Partnership or one of its Subsidiaries, then any
Phantom Units scheduled to vest in the year in which such event occurs shall
become immediately vested, and all other Phantom Units shall be deemed forfeited
and Grantee shall have no rights with respect thereto.


(b)    If the Grantee’s employment is terminated by the Partnership or one of
its Subsidiaries or Parents other than for Cause or Disability, then any Phantom
Units scheduled to vest in the year in which such event occurs shall become
immediately vested, and all other Phantom Units shall be deemed forfeited and
Grantee shall have no rights with respect thereto.


(c)    Any Phantom Units that do not become vested in connection with the
Grantee’s termination of employment in accordance with Sections 3(a) or (b) of
this Agreement shall be forfeited immediately upon the Grantee’s termination of
employment.


(d)    To the extent any payments provided for under this Agreement are treated
as “nonqualified deferred compensation” subject to Section 409A of the Code, (i)
this Agreement shall be interpreted, construed and operated in accordance with
Section 409A of the Code and the Treasury regulations and other guidance issued
thereunder, (ii) if on the date of the Grantee’s separation from service (as
defined in Treasury Regulation §1.409A-1(h)) with the Partnership or its
Subsidiaries or Parents the Grantee is a specified employee (as defined Section
409A of the Code and Treasury Regulation §1.409A-1(i)), no payment constituting
the “deferral of compensation” within the meaning of Treasury Regulation
§1.409A-1(b) and after application of the exemptions provided in Treasury
Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall be made to the Grantee
at any time prior to the earlier of (A) the expiration of the six (6) month
period following the Grantee’s separation from service or (B) the Grantee’s
death, and any such amounts deferred during such applicable period shall instead
be paid in a lump sum to the Grantee (or, if applicable, to the Grantee’s
estate) on the first payroll payment date following expiration of such six (6)
month period or, if applicable, the Grantee’s death, and (iii) for purposes of
conforming this Agreement to Section 409A of the Code, any reference to
termination of employment, severance from employment, resignation from
employment or similar terms shall mean and be interpreted as a “separation from
service” as defined in Treasury Regulation §1.409A-1(h). For purposes of
applying Section 409A of the Code to this Agreement (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
each payment that the Grantee may be entitled to receive under this Agreement
shall be treated as a separate and distinct payment and shall not collectively
be treated as a single payment.


4.    Distribution Equivalent Rights


The Partnership hereby grants to the Grantee, and the Grantee hereby accepts
from the Partnership, one Distribution Equivalent Right for each Phantom Unit
granted herein equal to




--------------------------------------------------------------------------------



the cash value of all distributions declared and paid by the Partnership on
Units from the Grant Date to and including the Vesting Date. The reference to
the cash value of such distributions is used herein solely to calculate the cash
payout, if any, to be awarded in respect of such Distribution Equivalent Rights
and does not create any separate rights with respect to the Distribution
Equivalent Rights. The payment of Distribution Equivalent Rights will be
deferred until and conditioned upon the underlying Phantom Units becoming vested
pursuant to Section 2 or 3 hereof. Upon each Vesting Date, Distribution
Equivalent Rights on all vested Phantom Units, with no interest thereon, shall
become payable to the Grantee in accordance with Section 5 hereof.


5.    Payment Date.
        
Within 15 business days following (i) each Vesting Date, (ii) if, prior to any
Vesting Date, the Grantee’s termination of employment with the Partnership or
its Subsidiaries or Parents under circumstances described in Section 3(a) or
(b), the date of such termination of employment, or (iii) if, prior to any
Vesting Date, the cancellation of any Phantom Units pursuant to Section 7(e)(iv)
of the Plan while Grantee is employed by the Partnership or its Subsidiaries or
Parents, the Partnership will deliver to the Grantee the cash payment underlying
the Phantom Units and Distribution Equivalent Rights (if any) that become vested
pursuant to Section 2 or 3 of this Agreement.


6.    Non-transferability.


The Phantom Units may not be sold, transferred or otherwise disposed of and may
not be pledged or otherwise hypothecated, other than by will or by the laws of
descent or distribution. The Phantom Units shall not be subject to execution,
attachment or other process.


7.    Incentive Compensation Recoupment.


(a)    To the extent not prohibited by applicable law, the Board, in its sole
and absolute discretion, may seek reimbursement of any payment made to Grantee
in respect of the Phantom Units granted hereunder if (A) Grantee is currently or
was previously designated as an “officer” by the Board for purposes of Section
16 of the Securities Exchange Act of 1934, as amended (such designation,
“Officer”), and (B) Grantee, in the judgment of the Board, commits misconduct or
a gross dereliction of duty that results in a material violation of Partnership
policy and causes significant harm to the Partnership or its Subsidiaries or
Parents while serving in his or her capacity as an Officer. In such event, (x)
if Grantee is a current Officer, the Board may seek reimbursement of all or a
portion of any such payment made to Grantee during the one-year period preceding
the date on which such misconduct or dereliction of duty was discovered by the
Partnership or its Subsidiaries or Parents, or (y) if Grantee is a former
Officer, the Board may seek reimbursement of all or a portion of any such
payment made to Grantee during the one-year period preceding the last date on
which Grantee was an Officer.


(b)     To the extent not prohibited by applicable law, if Grantee is an
Officer, the Board may, in its sole discretion, seek reimbursement of any
payment made to Grantee in respect of the Phantom Units granted hereunder in the
event of a restatement of the Partnership’s (or its




--------------------------------------------------------------------------------



Subsidiaries’ or Parents’) financial results (occurring due to material
noncompliance with any financial reporting requirements under applicable
securities laws) that reduced a previously granted payment made to Grantee in
respect of the Phantom Units granted hereunder.  In that event, the Board will
seek to recover the amount of any such payment made to Grantee that exceeded the
amount that would have been paid based on the restated financial results.


(c)    If the Partnership or its Subsidiaries or Parents subsequently determines
that it is required by law to apply a “clawback” or alternate recoupment
provision to the Phantom Units granted hereunder, under the Dodd-Frank Wall
Street Reform and Consumer Protection Act or otherwise, then such clawback or
recoupment provision also shall apply to such Phantom Units, as if it had been
included on the effective date of this Agreement.


8.    No Right to Continued Employment.


Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Partnership or any of its Subsidiaries or Parents, nor shall this Agreement
or the Plan interfere in any way with the right of the Partnership and its
Subsidiaries and Parents to terminate the Grantee’s employment therewith at any
time.


9.    Withholding of Taxes.


The Grantee shall pay to the Partnership, or the Partnership and the Grantee
shall agree on such other arrangements necessary for the Grantee to pay, the
applicable federal, state and local income taxes required by law to be withheld
(the “Withholding Taxes”), if any, upon the vesting or payment of the Phantom
Units. The Partnership shall have the right to deduct from any payment of cash
to the Grantee an amount equal to the Withholding Taxes in satisfaction of the
Grantee’s obligation to pay Withholding Taxes.


10.    Grantee Bound by the Plan.


The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.


11.    Modification of Agreement.
This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto; provided, however, that the Partnership may modify or amend this
Agreement without the written consent of the Grantee to the extent that such
action is necessary for compliance with an applicable law, regulation or
exchange requirement that impacts this Agreement. No waiver by either party
hereto of any breach by the other party hereto of any provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions at the time or at any prior or subsequent time.






--------------------------------------------------------------------------------



12.    Severability.
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.


13.    Governing Law.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the conflicts of laws principles thereof.


14.    Entire Understanding.
This Agreement embodies the entire understanding and agreement of the parties in
relation to the subject matter hereof, and no promise, condition, representation
or warranty, expressed or implied, not herein stated, shall bind either party
hereto.
15.    Rights as Equity Holder.
In no event whatsoever shall the Grantee possess any incidents of ownership in
any equity of the Partnership with respect to the Phantom Units granted
hereunder.


16.    Successors in Interest.
This Agreement shall inure to the benefit of and be binding upon any successor
to the Partnership. This Agreement shall inure to the benefit of the Grantee’s
beneficiaries, heirs, executors, administrators, successors and legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Partnership under this Agreement shall be final, binding and conclusive
upon the Grantee’s beneficiaries, heirs, executors, administrators, successors
and legal representatives.


17.    Unfunded Status. The Phantom Units constitute an unfunded and unsecured
promise of the Partnership to deliver (or cause to be delivered) to the Grantee,
subject to the terms and conditions of this Agreement, cash on the applicable
vesting date for the applicable portion of such Phantom Units as provided
herein. By accepting this grant of Phantom Units, the Grantee understands that
this grant does not confer any legal or equitable right (other than those
constituting the Phantom Units) against the Partnership or any of its
Affiliates, directly or indirectly, or give rise to any cause of action at law
or in equity against the Partnership or any of its Affiliates. The rights of the
Grantee (or any person claiming through the Grantee) under this Agreement shall
be solely those of an unsecured general creditor of the Partnership.


18.    Resolution of Disputes.
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by




--------------------------------------------------------------------------------



the Committee (in its sole and absolute discretion). Any determination made
hereunder shall be final, binding and conclusive on the Grantee and the
Partnership for all purposes.


[signature page follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.


CVR REFINING, LP
By: CVR REFINING GP, LLC, its general partner


GRANTEE




______________________________
Name:




______________________________
Name:






[Signature Page to Phantom Unit Agreement]